DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the terms “speed differential”, and “traverse reciprocating distance” are unclear. The metes and bounds of the terms cannot be determined and the claim is therefore indefinite. The specification fails to provide clarification on the meaning and scope of the term “traverse reciprocating distance” and the term “speed differential” is dependent on the term and is also therefore not clearly defined. 
Regarding claim 3, the term “substantially the same” in line 12 of the claim is not defined by the claims or specification in a way which would reasonably inform one of ordinary skill of the scope of the limitation. Therefore the metes and bounds of the limitation cannot be determined and the claim is indefinite. 

Claims 2, 4-6 are rejected for depending from a claim(s) which is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haworth et al. (US Patent No. 5,376,334).
Regarding claim 1, Haworth et al. teaches a method of manufacturing a hollow fiber membrane layer laminate comprised of a plurality of hollow fiber membranes forming a cylinder (Abstract, Fig. 4), the method comprising: 

reducing a speed differential z of the winding of the hollow fiber membranes for successive layers as the winding step approaches an outer side in the radial direction of the cylinder, wherein the speed differential z has a value obtained by dividing a pitch of the hollow fiber membranes within each respective layer of the cylinder by a traverse reciprocating distance of the cylinder (at least because Haworth discloses controlling the spacing between fibers (i.e. pitch) and further teaches increasing the packing fraction which necessarily requires decreasing the spacing between fibers and also necessarily decreasing the pitch) (col. 4, ll. 52 – col. 5, ll. 2; col. 10, ll. 63 – col. 11, ll. 4).  

Regarding claim 3, Haworth teaches a hollow fiber membrane layer laminate for an oxygenator (col. 1, ll. 6-12), comprising: 
a plurality of hollow fiber membranes wound into a cylinder (col. 2, ll. 15-20); 
wherein the plurality of hollow fiber membranes form a laminate having a plurality of layers in a radial direction of the cylinder (Figs. 5-6); 
wherein the plurality of hollow fiber membranes within each respective layer are separated from each other by a predetermined separation distance(i.e. packing fraction is constant within a layer; See at least Fig. 6); and 
wherein a pitch of the hollow fiber membranes is substantially the same within each respective layer (i.e. packing fraction is substantially constant within a layer; Fig. 6) and is successively reduced .  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haworth et al. (US Patent No. 5,376,334).
Regarding claim 2, Haworth teaches the method of manufacturing a hollow fiber membrane layer laminate according to claim 1, but is silent as to the difference between speed differentials z in adjacent layers in the radial direction of the cylinder is within a range of 0.4% to 1.1%.  Haworth does however teach that the packing fraction is dependent on the pitch (i.e. by increasing winding angle), and that the packing fraction may be increased in steps or continuously with increasing radius of the fiber bundle. Furthermore, increasing the packing fraction by increasing winding angle also necessarily decreases pitch. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the packing fraction (and thereby the pitch and speed differential z) in order to optimize oxygenator performance and minimize priming volume as suggested by Haworth.

Regarding claim 7, Haworth teaches a hollow fiber membrane layer laminate for an oxygenator (col. 1, ll. 6-12), comprising: 
a plurality of hollow fiber membranes wound into a cylinder (col. 2, ll. 15-20);
wherein the plurality of hollow fiber membranes form a laminate having a plurality of layers in a radial direction of the cylinder (col. 4, ll. 35-40); 
wherein the plurality of hollow fiber membranes within each respective layer are separated from each other by a separation distance (implicitly in that the packing fraction is <1.0); and 
.


Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haworth et al. (US Patent No. 5,376,334), in view of Takeuchi et al. (US Pre-Grant Publication 2015/0010433).
Regarding claims 4 and 5, Haworth teaches the device of claim 3, but fails to teach the separation distance (as in claim 4) and fiber diameter (as in claim 5). Takeuchi et al. teaches a blood oxygenator comprising hollow fibers having a diameter of 100um to 900um [0014]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Haworth with the teachings of Takeuchi and to provide the hollow fibers within the claimed range with the reasonable expectation of providing sufficient oxygenation as taught by Takeuchi.
Regarding the separation distance as claimed, it would have further been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the separation distance of the device of Haworth in order to achieve the desired packing fraction as taught by Haworth, taking into account the fiber diameter selected at least because Haworth specifically teaches the desire to control packing fraction in order to improve oxygenator efficiency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Benjamin J Klein/Primary Examiner, Art Unit 3781